           Case 3:20-cv-00209-MMD-WGC Document 11 Filed 07/07/20 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     JOSHUA HAWKINS,                                   Case No. 3:20-cv-00209-MMD-WGC

7                                       Petitioner,
             v.                                                         ORDER
8
9     STATE OF NEVADA, et al.,

10                                  Respondents.

11

12          On May 27, 2020, Petitioner filed, in this habeas corpus proceeding, a document

13   styled as a “motion to amend petition to add to claim.” (ECF No. 9.) As in his initial petition,

14   Petitioner alleges in this filing that the state has violated his constitutional rights by

15   improperly depriving him of credit for time served. He asserts that he is entitled to money

16   damages for the “extra time in which he was confined.” (Id. at 2.)

17          Under Rule 15(a), a party may amend his or her pleadings once as a matter of

18   course at any time before a responsive pleading is served. Fed. R. Civ. P. 15(a). In

19   addition, Respondents have not filed an opposition to Petitioner’s motion. Even so,

20   Petitioner’s claim for money damages is not available in a habeas corpus proceeding.

21   See Preiser v. Rodriguez, 411 U.S. 475, 493 (1973). So, as drafted, Petitioner’s amended

22   claim is not cognizable in this action. For that reason, the Court must deny his motion.

23          However, because of provisions governing second or successive petitions, it is

24   important that Petitioner include all his available habeas claims in his pending petition.

25   See 28 U.S.C. § 2244(b). Accordingly, the Court will permit Petitioner the opportunity to

26   file an amended petition, in the event he wants to raised claims aside from his proposed

27   claim seeking money damages.

28   ///
          Case 3:20-cv-00209-MMD-WGC Document 11 Filed 07/07/20 Page 2 of 2



1           It is therefore ordered that Petitioner’s “motion to amend petition to add to claim.”

2    (ECF No. 9) is denied. Petitioner may, however, file an amended petition asserting

3    additional habeas claims if he so chooses. Petitioner will have 30 days from the date this

4    order is entered within which to file an amended petition including all available claims.

5           It is further ordered that Respondents will have 60 days from the date Petitioner

6    files an amended petition to answer or otherwise respond to the amended petition. If

7    Petitioner does not file an amended petition within the time allotted, Respondents will

8    have 60 days from the date this order is entered to answer or otherwise respond to

9    Petitioner’s current petition (ECF No. 6).

10          It is further ordered that the Clerk of the Court send Petitioner a noncapital Section

11   2254 habeas petition form, one copy of the instructions for the form, and a copy of his

12   initial habeas petition (ECF No. 6).

13          It is further ordered that Respondents’ motion to extend time (ECF No. 10) is

14   denied as moot.

15          DATED THIS 7th day of July 2020.

16

17
                                                  MIRANDA M. DU
18                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                    2
